 SOUTHWIRE CO.377SouthwireCompanyandUnited Steelworkers ofAmerica,AFL-CIO.Cases10-CA-19815-1, etal. and10-CA-1965012 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 24 April 1985 Administrative Law JudgeKarl H. Buschmann issued the attached decision.The Respondent and the General Counsel eachfiled exceptions and a supporting brief; the Re-spondent filed a reply brief.'The National Labor Relations Board has delegat-ed its authority in, this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2 findings,2and conclusions and to adopt the recommendedOrder.We agree with the judge's findings that the Re-spondent violated the Act and with his dismissal ofcertain allegations.We want, however, to clarifytwo of his findings.1.The judge found that the Respondent unlaw-fully threatened employees in speeches and noticesstating that union authorization cards might be dis-closed to it and admonishing employees not to signcards unless they knew what it would mean tothem, their families, and their fellow employees. Inadopting the judge's finding, we emphasize that theviolation flows from the context in which the Re-spondent made the statements. The speeches andnotices were made against the general backgroundof the Respondent's history of violating the Actand in the immediate context of the pervasive vio-lations in this case, particularly those directed atopen union adherents,4 including coercive interro-gations, unlawful threats, and unlawful dischargesand other retaliatory discipline. In context, the Re-spondent's comments are a "rather pointed hint"that it would, on learning their identity, similarlyretaliate against employees who signed cards. SeeJ R Stevens & Co. v. NLRB,638 F.2d 676, 686 (4thCir. 1980), enfg. 245 NLRB 198, 216-217 (1979). Inthese circumstances, the Respondent's explanationthat it was merely informing employees of the rele-vant law is simply artifice.2.The judge found that the Respondent did notunlawfullyissueJackie Dennis a written warning.The General Counsel filed exceptions. AlthoughDennis was an open union adherent and althoughthe Respondent may have welcomed the chance todiscipline him, we agree with the judge that theRespondent would have warned Dennis even inthe absence of union activity. Dennis had beenabsent several times in the past year and had beenorally warned. Dennis was absent again on 13 Oc-tober 1983. The next day the Respondent gave hima written warning stating that he had been absent11 times in the past 9 months and that additionalabsencewould result in suspension. The judgefound that the Respondent has shown that it wouldhave disciplined Dennis generally for excessive ab-senteeism.We agree. Accordingly, the complaintallegation should be dismissed.Wright Line,251NLRB 1083 (1980). The General Counsel has notshown that Dennis was subject to disparate treat-ment. To the contrary, the Respondent has shownthat the written warning was a reasonable step inprogressive discipline for Dennis' absenteeism.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SouthwireCompany, Carrolton, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the Order.Walter BowmanandAnn Leslie Unger, Esqs.,for the Gen-eral Counsel.Walter O. Lambeth Jr.andCharlesA. Perry,Esqs.(Elar-bee,Thompson&Trapnell),of Atlanta,Georgia, for theRespondent.Robert S. Sarason, Esq.andRoger Bradley,Intl.Rep., ofRiverdale, Georgia, for the Charging Party.iThe Respondent has requested oral argument. The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2The Respondent contends that the judge's conduct at the hearing andhis decision are tainted by the judge's bias and prejudiceWe reject thecontention as unsupported3The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings4Many of the violations were against employees who wore badgessupporting the UnionDECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge.These cases were tried at Carrolton, Georgia, from IMay to 4 May 1984, and from 15 May to 17 May 1984.The charges, as amended, were filed by the United Steel-workers of America, AFL-CIO (the Union) on variousdates between 7 October and 8 December 1983. TheGeneral Counsel issued a complaint on 29 November1983, an amended consolidated complaint on 31 January1984, and a second amended consolidated complaint on277 NLRB No. 43 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD21March 1984. The second amended complaint con-tained fewer allegations than the amended complaint be-cause of the General Counsel's decision to institute con-tempt proceedings in the United States court of appeals.A portion of the omitted allegations appeared in therecord in this proceeding only where necessary to indi-cate relevant background information.The primary issues are whether the Respondent,Southwire Company, had violated Section 8(a)(1) and (3)of the National Labor Relations Act (the Act).On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACTThe Respondent, Southwire Company, is a Georgiacorporation with an office and place of business locatedinCarrolton, Georgia, where it is engaged in the manu-facture, sale, and distribution of wire, cable, and relatedproducts. The Company, which employs a total of about1500 production and maintenance employees, is admit-tedly an employer within the meaning of Section 2(6)and (7) of the Act.Southwire has a history of past violations of the Act.As outlined in the General Counsel's brief, the mostrecent involvementwas the discharge of Jerry L.McColley Jr., who was also a witness in the presentcase. SeeSouthwire Co.,268 NLRB 726 (1984).1The Union is a labor organization within the meaningof Section 2(5) of the Act. It commenced an organiza-tional campaign in the spring and summer of 1983. Thepeak period of employees' involvement in the campaignwas September through December 1983, when employ-eeswore union buttons and solicited fellow employeesfor the Union.During that period, the Respondent stands accused ofhaving engaged in unlawful interrogations of its employ-ees, of threatening them with loss of jobs or other repris-als because of their union activities, and surveillance oftheir union activities, all in violation of Section 8(a)(1) ofthe Act. In addition, the Respondent is alleged to haveengaged in discriminatory conduct toward its employeeswhen it discharged employees Danny Ray Rowell,David Huckeba, Randall Hanson, and Arlice Smith andwhen it suspended employees Phillip Bell,MichaelRunels, Clifford Herring, and Buford Amburgey. Certainwork restrictions and a warning to employee JackieDennis are also challenged as discriminatory because ofthe employees' union activities.Independent 8(a)(1) ConductSurveillance.Former employee Jerry McColley testi-fied that Rudy Pilney, director of corporate labor rela-tions, observed several employees on 7 October 1983 asthey passed out union literature at the gate leading to theplant. Pilney walked initially past the employees to oneof the plant's buildings and then stood behind a largeplate glass window conversing with someone. During atime period of about 15 minutes Pilney watched the em-ployees and their union activity.In such circumstances as these, where the employeesare conducting their activities in the open and on or nearcompany premises, the Board has decided that surveil-lance is not unlawful.Porta Systems Co.,238 NLRB 192(1978).Any allegation of unlawful sureveillance in thecomplaint should therefore be dismissed.Interrogations.Plant Superintendent Carl Jones stoppedemployee Tommy Jarrell as he was leaving his depart-ment on his way to the laboratory in June 1983. Jonesasked him if it was true what he heard. Jarrell answeredthat he did not know. Jones then asked, how strong theUnion was, and again Jarrell answered that he did notknow. Jones also approached Jarrell in late September inthe plant's T-wire department. Jones, upon seeing Jarrellwearing the union "volunteer organizer" badge inquired,"Justwhere do you think [the badge] is going to getyou." Jarrell answered, "maybe a little respect."2In late September or early October, Jarrell was at hiswork station in the T-wire department, when OperationsManager John Norman approached him and said that hedid not want to agitate him but he could not understandwhy he put on a union badge, that they had beenthrough some tough times before and he did not thinkthatmanagement was all that bad. Similarly, employeeGene Bass recalled that Norman walked up to him andasked why he was wearing that button and further askedwhat gripe he had against Southwire.Jarrellhad a discussion on 11 October with PlantManger Jim Blevins who had came to him at his ma-chine.Blevin asked Jarrell whether he had seen theother list of grievances. Jarrell did not know what Ble-vins had referred to and answered in the negative. Ble-vins then stated: "Well there is a few more names on it."He then looked at Jarrell's union badge and asked, whatdid he think his union badge would get him. Jarrell testi-fied that the conversation continued as follows (Tr. 594):He was getting angry. He tried to get me to tellhim, he said just name one thing, just one thingwhat I thought the bagde was going to get me andI told him maybe a little respect, and he told me, hesaid, "Well, if you are not for me and Southwire,you are on the other side of the fence." And thenhe asked me again about the charges and I told himI didn't know, and then he said, and now this is hiswords as best as I can recall, he said, "Well, itreally doesn't matter. I don't give a damn if there is22 or 110 charges."'Other adjudicated cases includedSouthwireCo,133NLRB 83(1961), enfd 313 F 2d 638 (5th Cir 1963),Southwere Co.,145 NLRB 1329(1964), enfd as modified 352 F 2d 346 (5th Cir. 1965), Southwire Co., 159NLRB 394 (1966), enfd in part 383 F 2d 235 (5th Cu 1967);SouthwireCo,164 NLRB 1018 (1967), enfd. 393 F 2d 106 (5th Cu 1968);SouthwtreCo,181NLRB 549 (1970);NLRB v. Southwtre Co.,429 F 2d 1050 (5thCir. 1970), cert denied 401 U S 939Then there were the conversations on 14 October be-tween Jackie Dennis and his supervisor Larry Perkins.2 I found Jarrell's testimony credible because of his earnest and forth-right manner of testifying. Furthermore, he carefully kept a notebook andrecorded most of these incidents SOUTHWIRE CO379Perkins had just denied Dennis' request for a vacationday for the previous day when Dennis called in to reportcar problems. At that time Perkins inquired what hisbadge or the Union could do for him.On 13 October Supervisor Steve Murphy requestedRandall Hanson to see him. Murphy said, "What is this Ihave been hearing about you being for the Union? . . . Itisall over the plant that you are for the Union, did yousign a Union card?" When Murphy threatened that hemight have to inform his own boss, Pat Hannon, Hansonbecame defensive and suggested to Murphy "Well, whynot tell him I am undecided?" The conversation contin-ued during which Murphy interrogated Hanson with ad-ditional questions such as: "Besides, what do you hope togain from a Union? .. . Besides, what makes you thinkthat this Company will deal with the Union?"The record contains additional but less significant in-stancesof interrogations, the descriptions of whichwould only be redundant. For the record shows that, inat least some instances, the Respondent has steppedbeyond the lawful boundaries of lawful andcasual ques-tioning concerning union sympathies, and where the Re-spondent interrogated its employees in a coercive andthreatening atmosphere.This occurred, for example,during the conversation on 13 October between Supervi-sorMurphy and Randall Hanson. It also occurred on 11October 1984 when Plant Manager Blevins interrogatedemployee Tommy Jarrell. These conversations were notcasual or conducted in a friendly atmosphere. To thecontrary, the record shows that Blevins' questioning wasassociatedwith a show of anger, while Murphy's interro-gationwas accompanied by threats and expressions offear.Respondent, therefore, violated Section 8(a)(1) ofthe Act.Rossmore House,269 NLRB 1176 (1984).Threats.InOctober 1983 employee Eddie Cantrelltalked about the Union with Supervisor Carl North.North told him that Vice President Wayne McAmis andSuperintendentDanny Carden were looking throughPhillip Bell's records to see whether they could find areason for which to fire Bell, a known union supporter.In another instance, on 12 October employee RandallHanson and Supervisor Jerry Stapler had a conversationin the quality control laboratory. They discusssed anewspaper article which dealt with the Union. Stapler,discussing the consequences of a Union at Southwire,said to the employees (Tr. 91): "Your wages would droptominimum wage, you have no benefits and no insur-ance .. . everything would have to be negotiated in acontract . . . . There is no guarantee that you will getback what you already have."During a conversation on 13 October between Super-visorMurphy and employee Hanson, Murphy expressedseveral threats. After telling Hanson that it was all overthe plant that Hanson was for the Union, and following adiscussionwhether Southwire was financially able toprovide wage increases, Murphy said,inter alia(Tr. 94-8):"Besides,what makes you think that this Companywill deal with a Union? . , . They may shut down, fireeveryone who goes on strike and hire new people."During a followup conversation on the same day,Murphy expressed fear for his own job if the Unioncame to Southwire. He also stated his apprehensionabout damageto his car or injury to his family if it cameto a strike and his obligation to cross a picket line. Inthat context,Murphy said that if the plant were union-ized, there would be somereorganizingand that Han-son's jobas a crewchief might be eliminated. During acontinuationof their conversation about an hour later,Murphy said (Tr. 97): "Randy, you have nothing to gainand everything to lose being for the Union . . . . Well,you are a Crew Chief and you are in line for a supervi-sor'sjob some day . . . . If you signed a union card andit is allover the plant that you did, you will probablynever be promoted and you will have a long hard roadahead of you."About 15 November, Supervisor James Walker dis-cussed the Union with employees Gilber Iverson andWalter Allen in the lift ship. Allen did not recall howthe conversation began, but he recalled that Walker said,"If you allget me in troublewith this damn union stuff,if you ever came out to the club out yonder, your ass isgoingto be rawmeat."Walker made reference to a clubnot related to Respondent where he worked as a bounc-er.Allen, however, indicated in his testimony that he didnot take this remark seriously and that the employeeslaughed when Walker made this statement. Not all of theabove threatsmadeby various supervisors were made injest or witha casual intent.Numerous threats were intended to be taken seriouslyand clearly intended to interfere with the employees'rights toengage inprotected activities. Threats made bythe Respondent that the employees would lose their jobs,that the plant would close, that promotions would bedenied, or that benefits would be lost if the Union cameto Southwireare examplesof unlawful threats. Respond-ent therebyengaged inunlawful conduct in violation ofSection 8(a)(1) of the Act.The allegation in the complaint that the Respondentprohibited the employees from engaging in union activi-ties innonworking areas during their nonworking time issupported by the record. However, the prohibition wasin effect for only a few hoursuntilclarified by a higherofficial.Respondent admits in its brief (p. 93) that BobbyJarrellmistakenly toldWilliam Riggins that handbillingwas prohibited in certainareas.However, Riggins ob-tained a clarification of the restrictions from Jarrell's su-pervisor, John Norman, who, in effect, told Riggins thathe could not do anything about the handbilhng by em-ployees asalong as itwas done on their own time and ina nonworking area. In view of the clarification, I woulddismiss this allegation in the complaint. Finally, the com-plaint's allegation that Respondent threatened its employ-ees that their signatures on union cards would becomeknown to the Respondent is supported by a noticeposted on the Company's bulletin boards. (G.C. Exh. 17.)For practical purposes, the notices state that union cardsmay become public under certain circumstances and thatemployees be careful when they signed these cards. Thesubject matter of those posters was farther discussed inspeechesmade by Supervisors Jim Blevins and R L.Huey. (G.C. Exh. 3.) It must be recognized that even lit-eral languagetaken from a court's decision, if quoted outof context, may convey an erroneous message or even an 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful threat.Specifically,the employees were in-formed inter alia as follows(G.C. Exh. 7):It is said that when you sign no one other than aunionRepresentative or a representative of theNLRB will ever see this card. This is not the truth.In many instances, the signed card is disclosed tothe company by the union, the NLRB, or both ofthem. Be careful about what you sign. Don't signanything unless you know what you are signing,and what it might mean to you, your family or yourfellow employees.In the context of Respondent's other unlawful laborpractices, the statement carried the obvious implicationthat harm or retaliation would result from disclosure ofthe identity of the card signers to Respondent. As theFifth Circuit has stated: There is "no reason for inform-ing employees that they might be required to testify inopen court other than to let them knowthat the namesof union adherents could be ascertained and appropriatereprisals taken,"NLRB v. Finesilver Mfg. Co.,400 F.2d644, 646 (5th Cir. 1968);Lundy Packing Co., 223NLRB139 (1976). I must conclude that the Respondent therebyviolated Section 8(a)(1) of the Act.The DischargesDavid Huckeba.In late September during the height ofthe union campaign,employee David Huckeba came towork wearing a Steelworkers' "Volunteer Organizer"badge. He had also attended several union meetings. Ap-proximately 1 week later, on 22 September 1983, the Re-spondentdischargedHuckeba under circumstanceswhich indicate disparate treatment of the employees.David Huckeba wasassignedto the Cooper RefineryDepartment. Huckeba had been employed for 3 yearsand had been classified as a "tradesman B" electrician inthe last 1-1/2 years ofhis employment.Approximately 3weeks prior to his discharge, Huckeba had asked his su-pervisor Henry Jaillet for a promotion to tradesman Aelectrician. Jaillet'swords: "He did very well on hiswork." (Tr. 990.) On 20 September 1983, Huckeba askedhis supervisor Jaillet whether he would be promoted.Jaillet told him that his request for a promotion had beendenied.When asked for the reason, Jaillet had no expla-nation but only shrugged his shoulders and with his headmotioned towards the office of Department ManagerTony Hyde. In spite of Jaillet's recommendation for araise,Hyde had made the decision not to promote Huck-eba.This news upset Huckeba. He told Jaillet that hehad gone as far as he could with the Company, and thathe was clocking out to look for another job and did notcare if he put him down for being sick or leaving. Jailletasked him whether he would be back on Friday, his nextscheduled workday. Huckeba replied that he would beback bright and early on his next workday. Huckeba re-turned on Friday for his normal workday and waspromptly summoned to the office of Tony Hyde. He in-formed Huckeba that he was terminated for having lefthis assigned work station. Hyde added that Huckeba haddone well at his job and that he might be rehired after hehad established a good working record with another'company.The Respondent submits that it had no choice but toterminate Huckeba for his second major rule infraction'within 1 year. Huckeba was disciplined 9 months earlierand received a week's suspension for damaging companyproperty in violation of a company rule and was warnedthat a major rule violation would result in his discharge.(R. Exh. 1.)At first blush, the Respondent's position is plausible;Huckeba was simply discharged for his infraction of acompany rule. However, the record contains several in-stances which show that the Respondent had consideredan employee's act of leaving his job considerably less se-rious in comparable or worse situations and that, prior tothe union campaign,the Company had not discharged anemployee for such an offense. For example, the recordshows that several employees,including Keith Webb andTony Richardson, left their jobs without permission andwithout telling anyone, andthat theyreceived no morethan an oral reprimand. There was also employee TerryWayne Daniel who testified that he left his job withoutpermission from Supervisor Carl North. On the follow-ing day he received a verbal warning and was told thatonly a repetition of such conduct would result in his ter-mination. Two years earlier, employee Daniel Bowe lefthis job without permission and received an oral repri-mand.In short, the record contains no instance where anemployee had ever been terminated for having left hiswork station without permission. To be sure, the recorddoes not show whether any of these employees had aprior record of discipline which,as in the case of Huck-eba, had warned that a future major infraction of compa-ny policy would result in the termination of the employ-ee.Considering,however, that the circumstances whichprompted Huckeba to leave to his work were attributa-ble to the Respondent's refusal to follow through on itsearlier promise to promote him, it is clear that his con-ductwas not that of an irresponsible employee whosimply abandoned his work. Moreover, Huckeba maynot have received permission to leave, but he did notifyhis employer of his intentions to leave which is consider-ably less serious than simply abandoning his work stationwithout telling anyone.Moreover, considering the miti-gating circumstances of his leaving, the Respondent wasunusually severe in its treatment of Huckeba. It showeddisparate treatmentby theRespondent of a well-regard-ed and highly skilled employee.Huckeba was a prominent union supporter on 'his shiftin the Cooper Refinery Department who attended unionmeetings and prominently wore a union badge. He beganwearing the union badge about 1 week prior to his dis-charge. Although Jaillet,denied that the union badge hadanything to do with the Company's decision not to pro-mote him, the timing of that decision suggests otherwise.The General Counsel contends,therefore, that theCompany used Huckeba's conduct as a pretext to riditself of a prominent union adherent in that department.To be sure, the record is not overwhelming as to anydirect nexus between the employee's union activity andhisdischarge, but considering the Respondent's unex- SOUTHWIRE CO.381plained denial of a promised promotion,the timing of thedischarge,and the disparate 1 reatment of Huckeba for hisunexcused leave,all point to the inference that his openunion support was the real reason for the Respondent'saction.Considering further that the record in this caseconvincingly establishes other violations of Section8(a)(3) and(1), it is clear that the Respondent'sunionanimus, established by other evidence before me, is anadditional and crucial factor for consideration in thiscontext.Huckeba'swearing of the union button shortlybefore the Company's decision not to promote him setinto motion the sequence of events which ultimately leadto his discharge. I find the Respondent's explanation forHuckeba's discharge difficult to accept,for Huckeba wasconsidered such a valued employee that SupervisorHyde even offered to reinstate him after a year. Had theRespondent kept its promise to promote him, the inci-dent would not have occurred.The General Counsel hadestablished that,without union consideration,theRe-spondent would not have discharged Huckeba followinghis unexcused leaving of his work station.Under ordi-nary circumstances,the Respondent would have treatedthis employee consistent with its treatment of the otheremployees who had simply abandoned their work sta-tionswithout any mitigating factors by issuing him nomore than a verbal warning.Considering the issue fromevery corner,Imust conclude that the Respondent un-lawfully discriminated against this employee in violationof Section 8(a)(3) and(1) of the Act.Danny Ray Rowell.On 28 November 1983, the Re-spondent discharged Danny Ray Rowell, a productionoperator on the second shift assigned to the drawing andstranding department.Rowell had attended union meet-ings as early as May 1983.In late September,he beganto wear a union"Volunteer Organizer"badge.When theRespondent discharged this employee in November, 1month after he had regularly worn that union button,Rowell had worked for Southwire for 6 years and 8months without having incurred any disciplinary warn-ing. The circumstances of his discharge clearly show theRespondent's discrimination against this employee.The events leading up to the discharge occurred onthe weekend of 26 and 27 November when Rowell wasscheduled to work 12 hours each day from 7 a.m. to 7p.m. On Saturday,26 November,Rowell asked GeraldRooks,his department manager whether he could leaveearly.Rooks denied the request.Rowell subsequentlyasked Duma Morris, his shift supervisor,for permissionto leave because his machine had become inoperable.Morris denied his request. Rowell worked the entireshift.On Sunday,27 November, Rowell asked for permis-sion to leave at 3 p.m. in order for him to repair histruck.Rowell first asked Duna Morris,his supervisor onthe 7 a.m.to 3 p.m. shift,and explained the reasons forhis request.Morris gave no response.Fellow employeeKenneth Yates overheard Rowell's request for leave andcorroboratedMorris' failure to respond. Rowell com-menced to clean up around his machine shortly prior to3 p.m. Morris who came by to pick up the tags, ob-servedRowell getting ready to leave. Prior to clockingout at 3 p.m., Rowell also informed Carl North, the on-coming shift supervisor,that he wantedto leave earlyand explained the reasons for his request.Indeed,Morrishad already informedNorth of Rowell's leave request.Yet Supervisor North hadno reaction to Rowell's re-marks.3Morris proceeded to punch out andNorth ob-served Rowell leaving the plant.4When Rowell reportedforworkon Monday, 28 No-vember,GeraldRooks, department manger, called himintohis office,explained that he had to terminate Rowellbecausehe had left his job withoutpermission.The Respondent relies on a memorandum circulated tothe shift supervisorson 17 November 1983, which ad-monishedthem thatoperators scheduledfor the 12-hourshift "have to workitunless oneof the [the] supervisorslet themoff' andthat the employees"could be fired forabandoningthe jobwithout beingproperlyrelieved." (R.Exh. 4.) The Respondentargues thatRowell was proper-ly discharged because hehad left his jobwithout gettingpermission from his supervisors.Because Rowell had been an activeand highlyvisibleunion supporter, the GeneralCounsel argues that the Re-spondent'sconduct toward Rowell was discriminatoryand motivatedby unionanimus.A fairappraisal of therecordevidence supportsthe General Counsel'sposition.Rowell had receivedno prior disciplinary warnings of'any kind. Management regarded him as an excellent em-ployee.His only violation,even assuming the Respond-ent's version of the scenario,was toleave his job at theconclusionof the 8-hour shift but prior tohis scheduled12-hour shiftwithout obtaining express permission fromhis supervisors.The warning,circulatedto the employ-ees on 17 November,did not mandateautomatic dis-chargewhen employees abandonedtheirwork.Therecordshows that under similar circumstances,Respond-ent had never discharged an employeein the past.5 Asdiscussed supra,employeesKeith Webb, TonyRichard-son,TerryWayne Daniel,and James McGee!had lefttheir jobs without obtaining permission, indeed,withoutinforming their respective supervisors.Yet they receivedno more than a verbal warning.Taking intoconsider-ation the efforts which Rowell undertook to obtainper-mission,not only fromhis shiftsupervisorMorris, butalso from his supervisorCarl North,it is clear that theRespondent'sconductwas discriminatory.Not onlyshould Rowellhave safelyassumed that he had permis-sion,after he carefully explained the reasons for his re-quest and had approachedboth of hisimmediate supervi-sors, but he certainlywould have had impliedpermissionunder circumstances wherebothsupervisorsintentionallyorcarelesslyhad avoided giving an express and clear re-sponse.Significantly,Rowell had experiencedno prob-lem on the precedingday whenhe requested permissionto leave early.At thattime the same supervisor had no9Rowell and fellow employee Yates testified that North acknowl-edged Rowell'srequest.But the General Counsel and the Respondentagree that North said nothing.4Although North conceded that he saw Rowell leaving,he testifiedthat he assumed Rowell was merely going to the snackbar. Consideringthat Rowell hadjust informed him that he was about to leave, North'stestimony is not persuasive on this pointsAs already discussed,only Huckeba was terminated for similar con-duct 382DECISIONSOF NATIONALLABOR RELATIONS BOARDdifficulty expressing his unequivocal denial of Rowell'srequest.And Rowell, like a responsible employee, hadcomplied with management's orders. The inference to bedrawn is clear, the Respondent either created this equiv-ocal situation or used it as a pretext to retaliate against aunion supporter.The Respondent's explanation thatRowell simply left his work without obtaining permis-sion and therefore had to be discharged is not persuasive.Rowell's union support began with his attendance ofunion meetings in early May and in the first or secondweek of September. In late September, Rowell started towear a union badge regularly until his discharge on 28November. Moreover, one day in June after Rowell hadreturned from a union meeting, he casually asked Super-visorNorth about a pay raise. According to Rowell,North replied: "Well, that just all depends on howstrong the Union is. Southwire has people at the Union.They know the names of everyone who attends themeetings."The General Counsel has shown that Rowell was dis-charged because of his open union support. Absent anyunion consideration, the Respondent would have givenRowell at most a verbal warning, even assuming that hehad left without permission.Under these circumstances, including the Respondent'sproven union animus, I have no difficulty in finding thatthe Respondent's discharge of Rowell was motivated bypretextual reasons in violation of Section 8(a)(3) and (1)of the Act.Arlice Smith.Smith had worked as fleet attendant andtrailer repairman in the traffic department for 5 years.His discharge on 28 September 1983 for violating a com-pany rule which prohibited the employees from solicitinginwork areas during working time was the Company'sonly example of enforcement of that rule. (R. Exh. 17, p.66.)Violation of this rule was regarded as an "intoler-able" offense. Intolerable offenses are those which "en-dager life or limb, property or which severely interferewith normal work flow." These violations "may justifyimmediate discharge on the first offense." According tothe Respondent, the "work rules provided for a balanc-ing test to determine the type of discipline." (R. Br. 54.)The record shows that Smith had briefly solicited afellow employee, Travis George, for the Union.According to the .Respondent, Smith violated this ruleon 27 September. But, according to his own testimony,Smith was not sure how he had violated the rule. He tes-tified that he had returned from a 2-week vacation on 26September and reported for work at 6:45 a.m. and forthe first time wore a union badge to work. He had at-tended the union meeting on the preceding Thursday. Hewas the only employee in his department who wore theunion badge. He felt nervous and observed that his su-pervisor, Tony Richardson, followed him everywhere toseewhat he was doing. On the following day he had aheated discussion with a fellow employee, Clarence Holi-day, about the Union and about 1:30 p.m. he was told byhis foreman,Wilburn Smith, that he had complaintsabout him. In Smith's office, Arlice Smith was told thathe had harassed other employees and held them up fromtheirwork. After reciting the rule dealing with solicita-tion on company premises, Smith was terminated. Super-visor Smith refused to disclose to him the name of theemployee who was harassed or any other details. Smithapparently thought that his supervisors made referenceto his discussion with employee Holliday.But the Respondent produced employee TravisGeorge as a witness who testified about an encounterwith Smith on 27 September about 10 a.m. George, atruckdriver,had just finished a trip and walked bySmith's truck to get further instructions. Smith, who wasstanding on top of a ladder working on his truck, askedGeorge to come closer. At that point Smith showedGeorge his union badge and said "that he was joiningforceswith the union, and he wanted to know if[George] was interested." Smith also told him to sign aunion card if he were interested. George went to ByronSpruill,his dispatcher, to report the conversation. Hesubsequently reported the matter to Wilburn Smith, hissupervisor,who told him to report it to Frank Jones,vice president and director of transportation. George re-peated his story in the presence of Jones and RudyPilney, the Respondent's industrial relationsmanager.George prepared a written report which carefully and ingreat detail summarized the incident. (R. Exh. 18.) Atthe behest of Jones, Supervisor Smith then dischargedArlice Smith about 3 p.m.According to the Respondent, the termination ofArlice Smith was simply based on his "intolerable" of-fense of "Company Rule Nine." The General Counsel,on the other hand, submits that the Respondent hadfailed to enforce its no-solicitation rule in the past andtheCompany's sudden and strict enforcement of, therules as applied to employee Smith was discriminatoryand based on union considerations. In this regard theGeneral Counsel points to numerous instances in therecord where employees engaged in soliciting activitieswithout receiving any discipline.For example, employee Jerry Ragsdale testified that hehad bought several raffle tickets for a Remington rifle on7 November 1983 in the machine shop from a fellow em-ployee.Although he bought the ticket during his break-time, the employee who solicited his purchase had ap-proached him during their working times. In October1983, an employee solicited Ragsdale during workingtime to purchase a raffle ticket for a chainsaw. On an-other occasion, also during working time, another em-ployee solicited him for the purchase of a color televi-sion set. In November, Ragsdale was solicited and pur-chased a raffle ticket in the welding room during work-ing time to raise money for a high school homecomingqueen. In each of these instances, Ragsdale produced,and the record contains, the actual raffle tickets whichhe had purchased.Ragsdale further testified about an employee namedKeith,widely known as the "knifeman," who duringworking time solicited fellow employees and sold andtraded knives. The knifeman worked directly for RudyPilney, the Respondent's director of corporate labor rela-tions.Another employee, Phillip King, testified that he hadobserved employee GaryWalker sellingGirlScoutcookies to the employees during working time in early SOUTHWIRE CO.3831984.He testified that supervisors were aware of this ac-tivity and that Lonnie Laminack, a supervisor in qualitycontrol, was approached by Walker and purchased cook-iesduring his working time.6 King also observed em-ployee Stanley Almand selling raffle tickets for a bag ofgroceries during work time,EmployeeDanielBowe testified about a meetingcalled by Supervisor Buster Hale during working time todiscuss what the employees would bring to a Christmasparty. Several days thereafter, the employees took up acollection among themselves during working time topurchase presents intended for their supervisors. In addi-tion, employee Eddie Bonner solicited employees to pur-chase raffle tickets for the church. Arlice Smith recalledthat employee Chester Mitchell solicited money duringworking time for Supervisor Tab Richardson when hishouse had burned and that other collections of moneytook place for the burials of former employees, includingChester Pinkerton.In none of these instances of solicitation were the em-ployees disciplined in any way. The record also containsthe testimony of several employees, including SupervisorDonald Terrill, that the employees, were not restrictedfrom conversing among each other during working time.No one was ever disciplined-except for the instancesspecifically described herein-for having engaged in idleconversation during working time.The Respondent dismisses these examples of rule nineviolations as charitable collections which were innocuousor noninterfering and which were largely unknown tomanagement.The Respondent may be correct to adegree that management had not been aware of theextent of that activity or that many of those cited inci-dents had a salutary purpose. What is striking, however,is that the record reveals that the Respondent had madeno effort to enforce rule nine in any way, even thoughmanagement knew of it and participated in it. The recordisdevoid of any examples where the Respondent everdisciplined an employee for rule nine infractions in spiteof an apparent widespread practice of solicitation for thesale of raffle tickets and other items. Moreover, the Re-spondent freely permitted employees to converse witheach other during working time. The Respondent'ssudden concern with Smith's union solicitation demon-strates a discriminatory attitude towards an employeewho had been a valued worker for 5 years with an un-blemished record until, on 26 September, he appearedwith a union badge. During the 2 days when he, as theonly employee in his department, openly displayed hisunion insignia, he felt watched and observed. The recordclearly shows that Smith's discharge was the direct resultof his union activity, including his display of the unionbadge and his solicitation of a fellow employee for theUnion. Resorting to rule nine in its discipline of Smith inthe face of a general failure to enforce that rule in otherviolationswas discriminatory and pretextual.Havingconsidered all of the surrounding circumstanecs in this6Lammack's testimony that he was on his lunchbreak when he madethe purchase does not dispute the evidence that supervisors, includingLaminack, were aware that employees solicited during working timeincident, it is clear that the Respondent's discharge ofSmith violated Section 8(a)(3) of the Act.Randall Hanson.On 20 October 1983, the Respondentterminated the employment of Randall KeithHanson,who had been employed for 7 years. I-le had been a crewchief in theinsulationdepartment for approximately 2-1/2 years. Tired of being harassed and upset about beingreassigned to another job as a result of his support forthe Union, Hanson gave his supervisor 2 weeks' notice ofhis resignationduring the morning of 17 October 1983.In the evening of the same day, Hanson changed hismind and decided to withdraw it. However, the Compa-ny denied his request and permitted him to work foronly 3 days before separating him from employment.The events leading up to Hanson's employment sever-ance began on 12 October with a conversation betweenhim and Jerry Stapler, quality control supervisor, at 4:30a.m. inthe quality control lab where Hanson orally de-fended the Union. Several employees and Jerry Staplerdiscussed a newspaper article about the Union. As re-called by Hanson,? Stapler told him to read the newspa-per article and then said: "Do you know what wouldhappen if the Union were to come in'? ... Your wageswould drop to minimum wage, you have no benefits andno insurance.. . . Everything would have to be negoti-ated in a contract . . . . There is no guarantee that youwill get back what you already have." Hanson replied,"Well, I don't believe that the United Steelworkers ofAmerica would negotiate a contract that settles for lessthan the employees already had." There was further dis-cussionabout the advantages and disadvantages of aunion atSouthwire and another remark by Hanson in de-fense of the Union.On the following day, 13 October, Supervisor SteveMurphy engagedHansonin a conversation about theUnion. According to Hanson, Murphy stated: "What isthis I have been hearing about you being for the Union?.. . It is allover the plant that you are for the Union,did you sign a Union card?" When Hanson replied thathe did not have to answer such a question, Murphy con-tinued, "Well it is all over the plant that you did signone and that is what I will have to tell my boss PatHannon . . . .Besides, what do you hope to gain from aunion?" Hanson replied, "More money, better benefits,retirementand job security."Murphy, after discussingthe economics of selling wire in the market place, con-cluded the conversation stating: "Besides what makesyou think that this company will deal with the Union?... They may shut down, fire everyone who goes onstrike and hire new people."Murphy approached Hanson about 30 minutes later toresumehis conversation about the Union. He expressedfear of losing his job if the Union came into Southwireand his reluctanceto cross a picket line for fear ofdamage tohis car on injury to his family. Murphy saidfurther that a Union at Southwire would mean reorga-7Hanson's testimony, which was only partially disputed! by other wit-nesses,was credible, forthright, and clear It was also supported by hisdetailed,written notes which were produced during the trial. I havecredited his testimony in its entirety 384DECISIONSOF NATIONALLABOR RELATIONS BOARDnizing andthe possibility of doing away with the job ofcrew chief.Early the next day, Murphyagain began a discussionabout the Union, telling Hanson that he had nothing togain from a Union, that he would risk a promition to asupervisor's position and that he would have a difficultfuture at Southwire. Operations Manager John Normanwho passed by Hanson at the close of the shift remarked:"I guess I am the only one here that hasn't signed aUnion card."On the following day, 15 October, Murphy contactedHanson several times to tell him that supervisors intend-ed to meet with him. Those meetings, however, did notoccur. Instead,Hanson was assigned to operating a ma-chine which he, as a crew chief, would normally onlyhave operated on a temporary basis.Murphy also stated that certain supervisors had lostconfidence in him and thought of him as a union organiz-er.Hanson was assignedto themachine operation alsoon the second day. Again Murphy told him several timesthat certain supervisors wanted to talk to him. Finally,after certain remarks were made by supervisors that anareaunder Hanson's machine was not properly cleaned,Hanson, during his testimony, recalled the following (Tr.108):At this point, I was upset because I had beenthinking about what was going on, what was goingon to me. I had been taken off my job, placed insomebody else's job and told that if I had signed aUnion card that I would probably never be promot-ed and that I would have a hard road ahead of me,and at this point, rather than talk to Pat Hannon Iclocked out and told Steve Murphy who was stand-ing at the time clock that he had my two weeksnotice.Hanson, however, returned to work for his eveningshift on the same day and informed Supervisor Murphythat he had been upset and that he intended to withdrawhis resignation.Murphy suggested that he so inform De-partment Head Pat Hannon. Murphy also said that theyhad put him on a machine to immobilize him and to keephim from moving around the building. At the end of hisshift,Hanson saw Hannon to tell him that he had with-drawn his resignation.Hannon replied:"We didn't putyou on the machine to punish you for being for theUnion ... . We put you on the machine so that wecould train a reserve of operators . ... Now then, ifyou have a religious belief or if you are for the Union,you should back that one hundred percent . . . . Thereisno middle ground here . . . . I expect my employeesto be loyal to me and to Southwire one hundred percent.... As for as yourresignationis concerned, we havealready accepted it."Hanson was given until the following day to leave theCompany. Hanson made a last effort to see higher-up of-ficials to explain that he wanted to withdraw his resigna-tion, but Plant Manager Blevins denied the request andstated that his only option at this point would be to fillout an application for employment.On his last day of employment Hanson wore a volun-teer union organizer badge.As Supervisor Murphy es-corted Hanson out of the plant, Murphy stated that "theworst thing that [Hanson] could have done was to weara Union badge in .. . that it destroyed all of the confi-dence that he had in [him]."In short, the record shows that Hanson, a well-regard-ed employee for 7 years with a possibility of a future as asupervisor, was not allowed to withdrawn his oral noticeto quit made on the same day. The Respondent simplystated that Hanson's notice had been accepted and hisposition filled by someone else. The Respondent's treat-ment of Hanson in this regard is not in accord with theEmployer's past practice. The record shows that South-wire in the past had permitted other employees, who hadgiven notice and actually left the employ to return. Forexample, employee Keith Webb resigned his job and leftthe employ of the Respondent. After several days, Webbwas permitted to return to work because, in the words ofPlant Superintendent Danny Carden, "We told him thatwe would take him back because we do prefer or doneed experienced operators." (Tr. 1149.)Similarly, em-ployee Keith Johnson had given notice of resigning tomove to Florida, yet he was permitted to change hismind and remained in the Respondent's employ. Anotherexample wasemployee Charles Perry who gave notice inthe spring of 1983 that he would be leaving Southwireafter 2 weeks. When Perry changed his mind, his job hadalready been filled.Nevertheless,Perrywas merelytransferred to a different shift and was able to continuehis employment with the Respondent. The Respondent'spolicy was explained by Inspection Manager Lonnie La-minack, who explained that even though an employee'sjob may have been filled by someone else, that employeewould be given an opening elsewhere in the same de-partment.The Respondent was unable to show why it refusedHanson's attempt to withdraw his rash decision to resign.Indeed, the record is undisputed that machine operatorswith Hanson's skills were in demand and that the Re-spondent had difficulty filling those jobs. The Respond-ent's explanation was simply that Hanson had resignedand his job had been filled. This explanation is at oddswith the Respondent's past practice and rational businessjudgment. It can be explained only by the Respondent'sdesire to be rid of another union supporter.This episode is buttressed by and consistent with thetestimony of another crew chief, Larry Harper. He care-fully explained in his testimony that he had worn a unionbadge and served as a witness for another union support-er.Consequently, he, like Hanson, was promptly reas-signedfrom the duties of a crew chief to those of a ma-chine operator.While the Respondent attempted to showthat the normal duties of a crew chief included the oper-ation of a machine and that in at least one case a crewchief operated a machine for as long as 2 weeks, therecord nevertheless clearly established that such assign-ments were unusual and rarely, if ever, made. In thepresent situation, the evidence shows that Hanson's as-signment to the machine was not prompted by an emer-gency or other compelling reasons. As already stated, SOUTHWIRE COtheRespondent intended to restrict -him from movingaround making contact with fellow employees.On the basis of the foregoing, the Respondent commit-ted several independent violations of Section 8(a)(1) oftheAct and, by its discriminatory reassignment ofHanson and his discharge, the Respondent violated Sec-tion 8(a)(3) and (1) of the Act. Hanson's conversationwith Steve Murphy on 13 October involved Murphy'sinitialaccusation that it was all over the plant thatHanson was for the Union. Murphy interrogated Hansonwhether he had signed a union card and what he thoughthe would gain from the Union. Contrary to the Re-spondent's suggestion, this was not a casual remark, but athorough and deliberate conversation in which Murphyunlawfully interrogated this employee in violation ofSection 8(a)(l) of the Act. During the same conversa-tion,Murphy threatened that the Company may decidenot to deal with the Union but shut down, fire everyonewho goes on strike, and hire new people. Murphy there-by in a deliberate and calculated fashion threatened theemployee with the loss of his job in violation of Section8(a)(1) of the Act. Similarly, Supervisor Jerry Stapler'sconversation with Hanson on the preceding day, whereStapler indicated that a union at Southwire would meanthat wages would drop to minimum, and that employeeswould have no benefits and no insurance, was a threat ofloss of benefits in violation of Section 8(a)(1) of the Act.Murphy's several conversations with Hanson on 13October involved threats that the Company may shutdown, fire everybody who goes on strike, and hire newpeople;, that there would be reorganizing and possiblydoing away with the crew chief's job; and that Hanson,as a crew chief, who was known to have signed a unioncard,would never be promoted and would have a longhard road ahead of him. These statements can hardly becharacterized as unofficial and uncoercive remarks madein a warm and friendly tone in a casual setting. Rather,these were serious conversations in which the employeesand supervisors discussed the Union and in which man-agement, in a coercive and intimidating fashion attempt-ed to influence the employees. Consistent with an atmos-phere of fear and violence was Murphy's reference topeople in Carroll County who would blow someone'shead off for $500 and his statement, "Randy, I am scaredformy job." Surely, if a supervisor expresses seriousconcern about his own job, his contempraneous remarksabout the job of his employees have an even greatereffect on his employees. Accordingly, I find that the Re-spondent thereby violated Section 8(a)(1) of the Act.As already stated earlier, I further find that the Re-spondent's reassignment of Hanson to an operator's joband the discharge of Hanson were motivated by unionanimus. Such conduct violated Section 8(a)(3) and (1) ofthe Act.Suspensions and Other Discriminatory ConductPhillip Bell.On 27 October 1983 the Respondent penal-ized Phillip Bell, an employee in the drawing depart-ment, by suspending him from work for 5 days with theexplanation that he had violated company rule eight,which prohibits the falsification of company records. Insubstance, Bell was accused of failing on his timecards to385subtract from his total reported production of wire forincentive pay purposes those bobbins of wire producedby the machine during its repair or testing stage, knownin the trade as "downtime." Bell admitted that he hadengaged in that practice and had failed to separatelyrecord the wire produced during the machine's down-time.But the record generally shows that this was acommon practice which the Respondent specifically pro-hibited only 1 week after the suspension of Bell.Bell was an early union supporter who attended meet-ings and regularly wore the volunteei organizer unionbadge to work as of 22 September 1983. Bell testifiedthat his supervisor reacted to his wearing of the badge asfollows (Tr. 682):He just kind of watched me. He would stickaround my machine. Anybody that would comeover there to talk to me, he would run them off. Hewould let them come to other people's machinesand wouldn't say nothing to them.Witness Eddie Cantrell, also a machine operator in thedrawing department, testified about a conversation on 4November with Supervisor Carl Noith about PhillipBell.According to Cantrell, North told him that VicePresidentMcAmis wanted to know why Bell had notbeen fired, that he wanted Bell fired for any reason atall.Cantrell further testified that North told him that he,North, and Danny Carden "went through Bell's recordstrying to come up with something to fire him for andthey couldn't."8The Respondent's industrial engineering group con-ducted an examination of Bell's production records anddiscovered certain discrepancies in Bell's productionrecords when compared to the chart iecorder attachedto his machine. The same group thereafter made an evenmore thorough examination of the records over a periodof 30 days and discovered additional errors in Bell's timereports.As a result, on 27 October Bell was confrontedby Supervisors North and Gerald Rooks and shownthose discrepancies. They pointed out to Bell that his re-ports had included the production of wire during a ma-chine's downtime and also die changes made duringdowntime. Bell did not deny these practices but ex-plained that other operators had routinely done the same.Nevertheless, Bell was suspended. The only other em-ployee who had a similar interview following an exten-sive investigation of his timecards was another unionsupporter, John Clack. Supervisor Gerald Rooks also ac-cused Clack of falsifying his timecards and threatenedthat he would be suspended for a week, because he, likeBell, had made the die changes while the machine wasinoperative. Clack, however, was able to convince man-agement that the discipline intended for him be reducedto a written warning without the suspension.The records supports Bell's statement that other em-ployees had engaged in the same practice of including8Eddie Cantrell impressed me as a credible and worthy witness whosetestimony was supported by his own contemporary notes of this conver-sationMoreover, Cantrell, a 29-year employee with the Respondent, hadnothing to gain by his appearance in this case 386DECISIONSOF NATIONALLABOR RELATIONS BOARDthe wire produced during a machine's downtime underthe incentive pay system. Employee William A. Shireytestified that he and other operators had always countedproduction during a machine's downtime. Similarly, Mi-chael Thompson testified that he had included in his reg-ular production the wire produced during the machine'sdowntime. Crew Chief Larry Harper stated unequivocal-ly in his testimony that he was unaware that this practicewas even against company policy. He stated that for 7 or8 years he had followed the same practice of includingthewire produced during a mechanical breakdown ofthe machine.The record further shows that approximately a weekor two after Bell's suspension, the Respondent held meet-ingswith the machine operators to instruct them thatwire produced during a machine's testing period was tobe recorded in a separate report. As testified by Harper,Danny Carden instructed the operators as follows (Tr.746):That if youwere starting on mechanic or electri-cian downtime that you were suppose to start keep-ing it on a separate time card and not on an incen-tive time card.In summary, the record shows that only two employ-ees were singled out for discipline, Phillip Bell and JohnClack. Both were union supporters. Clack was able toextricate himself with a mere written warning but with-out a suspension. This left Bell as the only employee tobe suspended for a practice-conceivably unfair underthe incentive pay system-which was commonly used bythe machine operators.While I am certainly mindful ofan employer's right to make its own business decisionsand to correct a practice which unfairly takes advantageof its incentive pay system, I cannot ignore an employ-er's disparate treatment of one of its employees.In 1982 Bell incurred a similar problem when he erro-neously reported a stringup on his machine. He hadclaimed both a "dancer" and "anealer" stringup when heshould only have counted the "anealer" stringup. At thattime, Supervisor Rooks sent him a written note and Bellimmediately corrected that practice. There is no evi-dence that Bell, then or now, had intentionally engagedin this practice to unfairly take advantage of the incen-tive system or consciously to enhance his pay. Nor isthere any suggestion that the practice of reporting thedowntime production of wire was somehow a scheme todefraud the Company; to the contrary, the financial ad-vantages to the employee would have been too insignifi-cant.Although the Respondent had a legitimate purposein changing or halting the practice, the inquiry here onlyreaches the narrow issue of whether Bell was disciplinedbecause of his union support or his falsification of theproduction records or whether the Respondent had adualmotiveConsidering that the practice was wide-spread among the employees, that an investigation wasconducted of the two union activists, and that Bell wassingled out for the suspension, the record is clear thatthe Respondent had engaged in discriminatory conduct.The General Counsel has further shown that manage-ment had attempted to find any excuse to discipline thisemployee whose union support was open and highly visi-ble. I find that the Respondent failed to show that Bellwould have been disciplined in the absence of any unionconsideration.I find, instead,that under ordinary circum-stances Bell would have been treated like the other oper-ators, and informed to correct their reporting methodsalong with everyone else in the meetings conducted bySupervisor Carden. Accordingly,I find the Respondentviolated Section 8(a)(3) and(1) of the Act.CliffordHerring.Clifford Herring, a forklift operator,who had been employed for about 6 years, was suspend-ed for 4 days when he reported 30 minutes late for workon 16 October 1983. Southwire'swork rule one providesfor progressive discipline in the event of an employee'sabsenteeism or tardiness.Herring has a history of absen-teeism and tardiness.He received a written warning on23May 1983,which indicated that he had accumulatedthree unexcused absences and four instances of tardinesswithin a 5-month period. He was warned that another of-fense of a similar nature would result in a"written warn-ing and one week's suspension." (R. Exh. 23.)Thereafter,Herring's attendance record showed no marked improve-ment. His suspension notice of 16 October reported thatsince the 23 May warning he had been tardy 9 times andabsent 3 days. There is no dispute that Herring's attend-ance record had been excessively lax.The General Counsel submits, however,that the Re-spondent has shown much tolerance over a period ofyears for Herring's habitual attendance problems untilthis employee commenced to wear the union badge inlate September.His very next infraction,the 30-minutetardiness,was promptly used by the Respondent toimpose a 4-day suspension on this employee.The Re-spondent's conduct in this regard,according to the Gen-eral Counsel,showed disparate treatment of a union sup-porter.The record shows that Herring attended unionmeetings and regularly wore a union badge.The record also contains the attendance record ofJames Stephens,an employee who was not a visibleunion supporter and whose attendance record was aboutas poor as that of Herring.Stephens had not been disci-plined for his infractions of company rule one. The Re-spondent explained,however, that Stephens'attendancerecord showed improvement following a memorandumdated 24 March 1983 from Plant Superintendent Cardento Southwire's department heads reminding them to dis-cipline employees who were frequently absent.On the basis of the foregoing summary of the recorddealingwith employee Herring's suspension, I cannotdetect any substantial disparate treatment of CliffordHerring. Herring was a prominent and visible union sup-porter, but the record does not show a nexus between hisunion activity and the suspension.To be sure, the Re-spondent did show tolerance for Herrings attendanceproblems over a period of time.Nevertheless, he re-ceived a written warning prior to his union activity. Hisattendance did not improve and at some point the Com-pany reached that point in October.The fact that it fol-lowed, by several weeks, Herring's wearing of the unionbadge may have been purely coincidental.Even consid-ering the Respondent's union animus,the record certain- SOUTHWIRE CO.ly established that Herring would have been disciplinedbecause ofhis attendancerecord,evenin the absence ofany unionconsiderations. I, accordingly, find that this al-legationof the complaint should bedismissed.MichaelRunels.On 4 October 1983 the Respondentdisciplinedits employeeMikeRunels,by suspending himfor 1 week with the explanation that he violated rule six,"Carry Out Verbal Orders& Instructionsin a Coopera-tiveManner" and thefollowing explanation(R. Exh. 8):Mike was instructed to change his machine overfrom #14 to #12. He didn't change the machineover correctly.When asked why, he didn't hestated machine would not run production speed anditwould run that way.When told by his Supervisor it was no[t] going tobe run that way, he became offensive and made re-marks tothe fact he wasbeingdiscriminatedagainstand harassed.The General Counsel, emphasizing Runels' prominentunion support,argues that the discipline was motivatedby union consideration,not the alleged violation of com-pany rule six.In this regard the record shows thatRunels had worn the union badge, attended union meet-ings, and solicited on behalf'of the Union.The GeneralCounsel also points to several instances of backgroundinformation9 relevant to show motivation or unionanimus.The first instance was a conversation in late Augustbetween Runels and Supervisor Donald Terrill.Runelswas asked how he felt about the Union and told that theplantmay close and that he could lose hisjob if theUnion came in. The second conversation occurred be-tween Runels and Supervisor Randy Robinson in Sep-tember.Robinson commented about Runels' wearing ofthe unionbadge and saidthat "the Union wasn't going todo [them] any good and that he thought that if theUnion came in, the plant would eventually close." Thethird instance occurred in December when Plant MangerJohnNorman removed a union sticker from Runel'slocker and threatened him with disciplinary action fordefacing company property.The events leading up to the suspension occurred on 4October after Runels had reported for work about 3 p.m.His instructions were to change the dies in the machinefrom the 14-gauge production of wire to production of12-gauge wire. Instead of following standard procedurewhich required a change of all 12 dies, Runels used ashortcut stringupby changing only two dies, namely, thelast two dies and reducing the total number of dies to an11 die stringup. At that point, his supervisor appeared atthe machine and rebuked him for the incorrect stringup.Runels angrily retored by saying that he had run thewire in this fashion before and accused him of mistreat-ing him and harassing him. Runels was takenby Robin-son to the office of Plant Manager Blevins. The matterwas discussed and Runels received his suspension with acomment by Robinson: "Mike, this Union business has9The episodes were not alleged as violations of the Act,but are rele-vant in considering the legality of the suspension387built up pressure on me and I am going to have to giveyou some time off." 10The record goes into great detail about the correctnessof the proper die change. It shows, in substance, thatRunels and other employees had used the shortcut string-up before but that the standard stringup was the morecorrect procedure. In any case, Robinson had certainlyevery right to instruct Runels about the procedure whichthe Company preferred. The narrow issue is whether thesuspension under these circumstances was motivated bythe Respondent's union animus.The record demonstrates that the Respondent had fo-cused its union animus directly on Runels because of hisprominent union support. The various comments madeby members of the Respondent's supervisory hierarchy,Donald Terrill, Randy Robinson, and John Norman, toRunels about his union involvement, as well as Robin-son's explanation that his "time off" was due to the pres-sure of the union business, are clear and convincing evi-dence that Runels was disciplined because of his unionsupport.The General Counsel has thereby met hisburden of a prima facie case of an 8(a)(3) and (1) viola-tion of the Act. The further inquiry is. whether Runelswould have been disciplined even in the absence of theunion consideration. In this regard, the record showsthat, although Runels changed the die as he was directedto do, nevertheless he overreacted to Robinson's direc-tive.Robinson testified that Runels "was kind of loudand red in his face, kind of hot and bothered" and thatRunels accused him of harassing him and talking sarcasti-cally.Robinson said that Runels "kind of jumped out athim." Runels admitted that he was upset with Robinson'smanner of speaking to him, that he was bothered by thefact that he was interfering with him when he was tryingto do his job, and that he spoke to Runels in a loudvoice accusing him of being unfair, always mistreatinghim, and talking to him sarcastically. Blevins had ob-served this episode and, at Robinson's motion, the threemen went into Blevins' office where Runels was repri-manded and received his suspension.The record does not disclose how the Respondent hadtreated its employees in comparable situations. But con-sidering that Runels had received an earlier reprimandfor absenteeism and warned that a future violation ofcompany policy would result in a suspension and alsoconsidering a prior verbal warning by Supervisor Per-kins, it is entirely plausible that Runels would have beendisciplined for his intemperate response even in the ab-sence'of any protected conduct. I, accordingly, find thatthis portion of the allegation in the complaint be dis-missed.Wright Line,251 NLRB 1083 (1980).Buford Amburgey.On 30 September 1983 the Respond-ent issued a "Record of Work Rule Violation" to BufordAmburgey for his violation of rule five: "Obey publishedRules for Safety, Security and Job Performance," withthe explanation:"Buford was swinging on hoist controls,(with voltage of 550 volts) on machine #0646--l. This is10Robinson denied making that comment,But because Runels'testi-mony impressed me as firm and candid,contrary to Robinson's testimonywhich seemed hesitant, I have credited Runels' version 388DECISIONSOF NATIONALLABOR RELATIONS BOARDextremely hazardous and a safety violation. [Horseplay]"(R. Exh. 37.)He was suspended for 1 week.The General Counsel contends that the suspension wastotally unjustified and motivated by union animus.First,according to the General Counsel,Amburgey may haveengagedin some practical joking but not in any safetyviolations and, second,Amburgey and fellow employeeNelson Dowdy were the only visible union supporterson the second shift in the drawing and stranding depart-ment.The Respondent'sprincipalwitness to this incidentwas Kenneth Hall, the second-shift superintendent, whotestified that on 30 September following a productionmeeting, he observed Amburgey"swinging on a controlcable to the hoist." He explained it as follows(Tr. 1217):"Well, it was the control cable coming down from thehoist, a safety chain, and he had his hands up above hishead, both hands he had a hold of the chain, and thecontrol cable, swinging back and forth on it . . . . Heput his feet down and kicked back,put his feet down andkicked back, and I saw him approximately three or fourtimes."Hallmotioned Amburgey off the control cableand reported the incident to Sam Roberts,departmentmanager.Amburgey's testimony indicated that he had just usedhis hoist to move several bobbins of wire on his machine,when Superintendent Kenneth Hall was conversing withLeonard Simpson,the department manager within viewof the machine.At that point Amburgey began to act asfollows(Tr. 514-515). "I went through the motion like Iwas climbing a horse, that I was going to climb it .. .the cable was hanging down this way and I took myhands like that [indicating]and went up like a monkeyclimbing a tree you see,Iwas playing like I was goingup fast. I have done it several times before and Hall wasstanding over there at them steps,standing over thereand this other guy, laughing and Kenneth Hall pointedhis finger at me like that[indicating]and started laugh-ing."Amburgey denied that he had ever swung on thehoist.Fellow employee William Riggins, who had workedwith Amburgey and stood only about 10 feet away fromhim during the afternoon of 30 September, testified thathe did not see Amburgey swinging on the hoist. He testi-fied that Amburgey had his hands a little over his headand that he was touching the hoist. Riggins testified thathe did not observe Amburgey engaging in any dangerousor improper activity. Riggins' testimony disputes Hall'stestimony that Amburgey was actually swinging on thehoist with his feet off the ground,but he also did not seewhen Amburgey simulated a monkey's climbing motion.Amburgey had developed a reputation of drawing theattention of others,his coworkers and supervisors, to hisantics and practicaljokes. It would be within his generaldemeanor occasionally to engage in practical joking. But,as an experienced operator in the drawing department, itisunlikely that Amburgey would decide to swing on theelectrical cable attached to the hoist. Indeed,his supervi-sor describedin his testimony that in the past,Amburgeyplayed little pranks but he had"never seen him do any-thing dangerous like that before." Considering Ambur-gey's admission to making the motions of a climbingwill be discussed in that context.monkey and in view of Riggins' testimony who was only10 feet from the scene that Amburgey had not beenswingingon the hoist, I will credit Hall's observationsonly to the extent that Amburgey had engaged in somelight "horseplay" and not that he had been swingingfreely on the hoist with his hands on the electrical cable.The record reflects the Respondent's motivation todiscipline this employee for his protected activity. Am-burgey had worked for the Company for more than 5yearswithout incurring any written warnings or otherdisciplinary action. In late September, Amburgey com-menced the wearing of a union volunteer organizerbadge.He had signed a union card and had attendedunionmeetings.He and another employee, NelsonDowdy, were the only employees on his shift who hadworn union buttons in that department. Thereafter, theRespondent's attitude towards Amburgey shifted. Hewas instructed by his supervisor Terrill that he had toremain athismachine and not converse with the otheremployees in his department.Terrillsaid that these in-structions applied initially only to him and Dowdy.When Amburgey asked the reason for these instructions,Terrill nodded his head towards his badge stating "thatiswhy." (Tr. 507.) Theretofore, employees had been per-mitted to leave their work area. While the operatorswere responsible for the continued operation of the ma-chines, they did not require constant attention. The em-ployees were permitted to leave the immediate vicinityof their machines during short intervals. After the twounion supporters, Amburgey and Dowdy, had receivedthose instructions, they remained at their machines whileother employees were able to move about as before. i iThe record is accordingly clear that the Respondenthad exhibited hostility towards Amburgey's protectedactivity.He engagedin the brief episode of clowning,but the Respondent disciplined him far out of proportionfor such an offense, particularly when it is consideredthat other employees and supervisors would occasionallyengaged in similar conduct. For the record shows thatother employees and supervisors would also engage insome form of practical joking from time to time withoutincurring any form of discipline. It is clear therefore thatthe Respondent's discipline of Amburgey was primarilybecause of his protected activity.Moreover, the Re-spondent has failed to show that, in the absence of suchunion motivation, Amburgey would have been penalized.The record does not convincingly show that Amburgeyhad engaged in any safety violation or any activitywhich endangered his own safety or the safety of otheremployees. I accordingly find that the Respondent vio-lated Section 8(a)(3) and (1) of the Act.JackieDennis.InRespondent's employ for about 6years, Jackie Dennis had never received a written warn-ing until 14 October 1983 shortly after his union activity,when the Respondent issued him a written warning, forexcessive absenteeism.Dennis' union activity consisted ofattending union meetings,the handbilling of union litera-11The Respondent's conduct in this regard is a separate allegation and SOUTHWIRE COture,and the wearing of the union badge beginning inlate September.The facts leading up to the written warning occurredon 13 October 1983 whenDennisdiscovered prior to re-porting for his 7 a.m. shift in the T-wire department thathe had problems with his car. In accordance with cus-tomary procedure he attempted to inform his supervisorLarry Perkins. Since he was not available, Dennis re-ported to Bobby Hubbard, the third-shift supervisor, thathe was unable to be at work that day. He also requestedthat Hubbard put him down for a day of vacation. Hub-bard agreed and notified Supervisor Perkins that Denniswould not be at work that day and that he had put himdown for a vacation day.On the following day, 14 October,Perkins calledDennis into his office about 2 p.m. and issued a writtenwarning. According to Dennis, Perkins told him as fol-lows (Tr. 334):He told me that he couldn't give me a day's va-cation that day because he was going to have towriteme an unexcused absence, that we are sup-posed to give a 24-hour notice on any vacation,which I ain't never been told that before . . . . Heasked me about my badge, he asked me what couldmy badge get me, or the Union get me, and I toldhim it might get us a little bit better treatment.The General Counsel has questioned the existence ofthe "24 hour rule" stating that such a rule had not beenin existence before and that the Respondent used it as apretext to discipline Dennis for his protected activity.The Respondent argues that the discipline was for exces-siveabsenteeism,includingDennis' prior attendancerecord and not necessarily based upon his request for theone vacation day. The written warning (R. Exh. 7) re-cites that Dennis has been absent 11 times during the last9 months and warns that additional absences will resultin his suspension.My analysis of the record indicates that the Respond-ent was motivated by union animus in arriving at its de-cision to discipline Dennis, but that the Respondent hasshown Dennis would have been disciplined generally forexcessive absenteeism.Dennis' absenteeismmay havebeen of concern to the Respondent, but the record isclear that Dennis' one absence on 13 October precipitat-ed the controversy. Supervisor Perkins was unable to bespecific; about the 24-hour rule or even able to explainwhy prior to this episode employees were able to takevacation days without complying with the 24-hour rule.For example, as recently as September 1983, Dennis wasable to convert two absences into vacation days. Em-ployee Randall Vance testified unequivocally that he hadnot heard of the rule requiring 24 hours' advance noticeand that it was a common practice to request a vacationday for a day an employee was unable to report forwork. Moreover, Perkins admitted that Dennis followedcorrect procedure by calling in advance of his shift toinform managementthat he could not be at work, yetPerkins also was unable to "explain why he markedDennis absence on October 13 with an `X,' meaning `did389not call in."' (R. Exh. 42.) Moreover, ]Dennis z 2 testifiedthat he was told during the meeting of 14 October thathis discipline was based upon his absence on 13 October,and that Perkins made a passing reference to his unionbadge.In short, Respondent acted because of its hostilitytowards Dennis' protected activities. On the other hand,Dennis had accumulated a record of frequent absences.He had received a verbal warning before. Respondenthas shown that even in the absence of any union consid-eration,Dennis would have received a written warningfor his absenteeism. Accordingly, I dismiss this aspect ofthe allegation in the complaint.Work Restrictions.The final allegations in the com-plaint involving discriminatory practices, involve Re-spondent's imposition of restrictions upon four employeeswho were prominentunionsupporters.The record shows that four employees, Buford Am-burgey,Nelson Dowdy, Randall Vance, and TommyJarrell were told by their respective supervisors that theywere to remain at their immediate work area and not toconverse with anyone. Supervisor Donald Terrill calledDowdy and Amburgey into his office on separate occa-sions in late September and told them to stay at theirworking area and their machines and not to talk toothers.Amburgey asked Terrill why he gave theseorders.Terrillnodded his head toward Amburgey'sunion badge saying, "that is why . . . you alreadyknow." The evidence further shows that Amburgey andDowdy were the only employees in the drawing andstranding department on the second shift who were sorestricted. Such restrictions had not been imposed uponthese employees prior to their union activity nor uponthe other employees at any time. Although the recordcontains Respondent'swork rule(number three) whichrequire employees to "stay at the assigned work stationexcept for occasional brief absences for personal breaksor with prior permission from your supervisor," theywere generally not followed by machine operators. Theirtestimonywas that while the machines were running,they did not need constant attention. Employees wereable to and did occasionally converse or visit each otherwhile remaining responsible for their machines.Similarly in the case of employees Vance and Jarrell,they were instructed by their supervisor Larry Perkins inthe T-wiredepartmentto stay by their machines. Vancetestified that Supervisor Larry Perkins called him overto his desk after he had worn his union badge for about1week. Perkins told him that he "needed to stay right at[his]machine" and that he "didn't need to be talking toother people around that area and if people came to [his]work area talking to [him], he was going to run theirbutts off."When Vance showed him other employeesstanding in little groups talking,Perkins said that "it wasall right for them to do that and it wasn't all right for"him. Vance appealed these newly imposed restrictions toShift Superintendent Sanders pointing out to him that12 Although he appeared unsophisticated and was often confused aboutdat1s,Dennis made an honest effort to testify correctly and truthfullyPerkins,even though much more skilled and articulate, was unable to ex-plain obvious inconsistencies I have therefore credited the testimony ofDennis. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDother employees were able to move about freely whilehe was restricted. Sanders merely told him to worryabout himself, not about others.Perkins told Jarrell on 20 September to stay by his ma-chine and that he talked too much to other employees.Terrill explained that he had never received such instruc-tions during the 13 years of employment at Southwire.He testified (Tr. 591): "We usually, whenever we gotour machines running and it was taken care of, we couldtalk to other employees in the department as long as wekept an eye on our machine." In late September, aroundthe same time Superintendent Jones approached him onone occasion and asked him what the union badge wouldget him.Although Vance and Jarrell were vague in their testi-mony about whether they were positive that their fellowworkers had received similar restrictions, the record gen-erally shows that other employees had not been similarlyinstructed. To be sure, the Respondent had work rules tothat effect and, without doubt, had the authority to en-force them. But the record reflects that these four em-ployees had been singled out for specific instructions tothat effect. Since the record shows that the reasons forthiswas the employees' protected activity, Respondentviolated Section 8(a)(3) and (1) of the Act.The Judge's DisqualificationAmong several motions filed by the Respondent was amotionfor my disqualification. The motion was made atthe conclusionof thetrial.I denied the motion. Respond-ent appealedto the Board which denied the motionwithout prejudice to Respondent's right to renew itsmotion.Respondent has renewed its motion before meand statesin its brief (p. 97):The inordinate disparity created by the Adminis-trative Law Judge's cross-examining almost70%ofRespondent'switnesses and lessthan 7% of GeneralCounsel's witnesses, in and of itself, destroys the ap-pearance of impartiality expected of an impartialtrier of fact.When coupled with the AdministrativeLaw Judge's efforts at rehabilitating General Coun-sel'switnesses,theharsh tone and purposefulmanner ofquestioning of Respondent's witnesses,demeaningremarks to Respondent's counsel, andconsistentdenialof Respondent counsel's requestsandmotions, the Administrative Law Judge, ineffect, abandoned his impartial role and assumed therole of a prosecutor supporting the position takenby General Counsel.Respondent's motion is without merit. First, with thejudge's power "to call,examine, andcross-examine wit-nesses," itis,according to Sec. 102 35 of the Board'sRules, "the duty of the administrative law judge to in-quire fully into the facts as to whether the respondenthas engaged in or is engaging in anunfair labor practice..." Second, disproportionaterulingfor one side or theother are not indicative of judicial bias.NLRB v. Pitts-burgh Steamship Co.,337 U S. 656, 659 (1949);SouthernPacificCommunicationsv.A. T. & T.,740 F.2d 980, 995(D.C. Cir. 1984). For example, the court of appeals held:"We conclude that the statistical one-sidedness of thetrial court's evidentiary, factual and legal rulings simplycannot be used to support an inference of judicial bias."Id. at 995.CONCLUSIONS OF LAW1.Respondent, Southwire Company, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union, United Steelworkers of America, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By coercively interrogating its employees abouttheir union activities or those of others, Respondent vio-lated Section 8(a)(1) of the Act.4.By threatening its employees with economic orother reprisals because they engage in union activities,Respondent violated Section 8(a)(1) of the Act.5.By threatening its employees that Respondentwould know which employees had signed union cards,Respondent violated Section 8(a)(1) of the Act.6.By discriminatorily discharging its employees, Ran-dallHanson, David Huckeba, Danny Rowell, and ArliceSmith, because of their union activities, Respondent vio-lated Section 8(a)(1) of the Act.7.By discriminatorily suspending or disciplining itsemployees Buford Amburgey and Phillip Bell because oftheir activities on behalf of the Union, Respondent vio-lated Section 8(a)(3) and (1) of the Act.8.By discriminatorily imposing restrictions at workupon the movements and the talking of its employeesBuford Amburgey, Nelson Dowdy, Tommy Jarrell andRandall Vance, because of their activities on behalf ofthe Union, Respondent violated Section 8(a)(3) and (1) ofthe Act.All other allegations in the complaint have not beensubstantiated.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorily dischargedemployeesRandallHanson,DavidHuckeba,DannyRowell, and Arlice Smith it must offer themreinstate-ment and make them whole for any loss of earnings andother benefits, computed on a quarterly basis from dateof proper offer of reinstatement, less any net interimearnings, as prescribed inF.W. Woolworth Co.,90NLRB 289 (1950), plus interest as computed inFloridaSteel Corp.,231 NLRB 651 (1977). Having discriminator-ily suspended employees Buford Amburgey and PhillipBell,Respondent must make them whole for any loss ofearnings or other benefits for the period of suspension inaccordancewith applicable law. Further, having im-posed discriminatory work restrictions upon its employ-ees Buford Amburgey, Nelson Dowdy, Tommy Jarrell,and Randall Vance, Respondent will be required tocancel its discriminatory work restrictions and so informthe employees in writing that such work restrictions are SOUTHWIRE CO.no longer valid. Respondent must remove from its fileswarnings,suspensions,or any other reference to the dis-criminatory terminations and suspensions and so informthe affected employees in writing that this has been doneand that the discipline will not be used against any ofthem.Because the Respondent has a proclivity for violatingthe Act and because of Respondent's egregiousmiscon-duct demonstrating a general disregard for the employ-ees' fundamental rights, I find it necessaryto issue abroad Order, requiring the Respondent to cease anddesistfrom infringing in any other manner on rightsguaranteed employees by Section 7 of the Act.HickmottFoods,242 NLRB 1357 (1979).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent, South wire Company, Carrollton,Georgia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Discharging, imposing suspensions or work restric-tions, or otherwise discriminating against any employeefor supporting United Steelworkers of America, AFL-CIO or any other union.(b) Coercively interrogating any employee about unionsupport or union activities.(c)Threatening employees with the loss of jobs orbenefits, plant closure, or other reprisals if they supportthe Union.(d)Threatening employees with disclosure of theirunion cards.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferRandallHanson,David Huckeba, DannyRowell, and Arlice Smith immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, andmake them and employeesBuford Amburgey and Phillip Bell whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against them, in the manner set forth in theremedy section of this decision.(b) Remove from its records and files any warning no-tices, suspensions, or other notations dealings with thetermination of the employees found to have been dis-criminated against herein. In addition, remove from itsfilesthe suspensions and written warnings issued toBufordAmburgey and Phillip Bell. Respondent shallinform in writing the affected employees that this hasbeen done.13 If no exceptions are filed as provided by Sec 102 46 of the Board'sR ules and Regulations, the findings, conclusions, and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses391(c)Cancel the discriminatory work restrictions im-posed upon its employees Buford Amburgey, NelsonDowdy, Tommy Jarrell, and Randall Vance and informthem in writing that such work restrictions are no longervalid.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its facility in Carrollton, Georgia, copies ofthe attached notice marked "Appendix,"14 Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges violations of the Act notspecifically found.14 If this Order is enforced by a judgment of a United Slates court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge or otherwise discriminateagainst any of you for supporting United Steelworkers ofAmerica, AFL--CIO or any other union.WE WILL NOT coercively question you about yourunion support or activities. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten you with the disclosure ofyour union cards.WE WILL NOT threaten you with loss of jobs or bene-fits,plant closure,or other reprisals for supporting theUnion.WE WILL NOT in any other manner interfere with, re-strain, or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act.WE WILL offer Randall Hanson, David Huckeba,Danny Rowell, and Arlice Smith immediate and full re-instatement to their former jobs or, if those jobs nolonger exist,to substantially equivalent positions,withoutprejudice to their seniority or any other rights or privi-legespreviously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resulting fromtheir discharge,less any net interim earnings,plus inter-est.WE WILL notify each of them that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against him in any way.WE WILL remove from our files any writtenwarningsissued to Buford Amburgey and Phillip Bell and informthem by letter that this has been done.WE WILL cancel the discriminatory work restrictionsimposeduponBufordAmburgey,NelsonDowdy,Tommy Jarrell, and Randall Vance and inform them thatthey are no longer valid.SOUTHWIRE COMPANY